 


109 HR 3598 IH: Total Health Requires Improved Vaccination Efforts Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3598 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Ms. Roybal-Allard (for herself, Mr. Wicker, Mr. Waxman, Mr. Grijalva, Mrs. Davis of California, Ms. Woolsey, Mr. Farr, Ms. Solis, Mr. Cardoza, Ms. Zoe Lofgren of California, Ms. Matsui, Mrs. Capps, Ms. Eshoo, Mr. Honda, Mr. Costa, Mr. Royce, Mr. Inslee, Mr. Pastor, Mr. Salazar, Mr. Menendez, Mr. Baca, Mr. Becerra, Mrs. Napolitano, Mr. Gutierrez, Ms. Linda T. Sánchez of California, Mr. Serrano, Ms. Velázquez, Mr. Reyes, Mr. Leach, Mr. English of Pennsylvania, Mr. Walsh, Mr. Bonner, Mr. Castle, Mrs. Johnson of Connecticut, Mr. Crenshaw, Ms. Jackson-Lee of Texas, Mr. Gonzalez, and Ms. Loretta Sanchez of California) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Public Health Service Act to provide for increased funding for the Centers for Disease Control and Prevention to carry out activities toward increasing the number of medically underserved, at-risk adults who are immunized against vaccine-preventable diseases, to require a study regarding standards for the measurement of use by beneficiaries under the Medicare and Medicaid Programs of adult immunizations for influenza, to amend title 5, United States Code, with respect to the Federal Employees Health Benefits Program and certain immunization services, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Total Health Requires Improved Vaccination Efforts Act of 2005 or the THRIVE Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)Since the 1990s, the United States has achieved and maintained high levels of childhood immunization, yet certain problems persist within the national immunization system. Data from the Centers for Disease Control indicate the following: 
(A) Immunization coverage rates among adults are well below those achieved among children. 
(B)Significant racial and ethnic disparities exist between coverage rates among adults. 
(C)Many at-risk adults are not getting the vaccines they need to prevent diseases such as influenza, pneumococcal pneumonia and hepatitis B. 
(2)Vaccine-preventable diseases in adults cause a staggering number of deaths and illnesses each year. Research shows that the following applies each year in the United States: 
(A)200,000 individuals are hospitalized due to influenza complications and approximately 36,000 will die. 
(B)33,000 people suffer from invasive pneumococcal disease and 5,000 will die.  
(C)80,000 individuals become newly infected with hepatitis B, and of these 5,000 will die. 
(D)Pneumonia and influenza together are the sixth leading cause of death among older adults. 
(3)The Centers for Disease Control and Prevention (CDC) estimates that the overall cost to the Nation from these vaccine-preventable diseases of adults exceeds $10 billion per year. 
(4)Recommended adult immunizations are cost effective and would produce significant savings for the health care system of the United States. According to current research and CDC statistics: 
(A)Influenza vaccine saves $14.71 per person vaccinated between the ages of 18 and 63. 
(B)Influenza vaccine saves $182 in medical costs for each person vaccinated aged 65 or over. 
(C)Pneumococcal vaccine saves $8.87 in medical costs per person vaccinated aged 65 or over. 
(D)Hepatitis B vaccine saves $100 million in medical costs for every 1 million high-risk adults vaccinated. 
(5)The shortage of influenza vaccine for the 2004-2005 season revealed a number of weaknesses in the adult immunization infrastructure in the United States: insufficient vaccine to meet demand; uneven distribution of vaccine; and impaired abilities to administer vaccine to those in greatest need. Such problems undermine public health and confidence in the public health system, create confusion and uncertainty, and destabilize the vaccine market place. 
(6)These deficiencies in adult immunization in the United States are further exacerbated by decreasing Federal and State resources for immunizations: 
(A)The Federal budget for immunizations has decreased over the last five years, shifting more of the immunization infrastructural costs to states already facing budget shortfalls. 
(B)With most currently available State and Federal immunization resources directed toward childhood immunization, adult immunization policies and programs are increasingly at risk. 
(C)The diminishing resource base compromises the abilities of State health departments to collect data about adult immunization, assess immunization rates and conduct and implement strategic planning to protect adults from vaccine-preventable diseases. 
(7)There is, therefore, a vital need to enhance the Nation’s efforts to protect adults against vaccine-preventable diseases. Establishing a strong and effective adult immunization infrastructure in the Unites States makes good sense: 
(A)From a public health perspective it will better prepare the health care system for an anticipated influenza pandemic. 
(B)From a homeland security preparedness stance it will enable the public health community to respond more quickly and effectively to biological threats. 
(C)From a biomedical standpoint it will encourage American adults to capitalize on newly developed vaccines for other diseases such as cervical cancer and shingles. 
(8)There are proven ways to bolster the adult immunization system: 
(A)Rigorous studies have shown that removing financial barriers increases vaccination rates among adults. 
(B)Measuring how well providers deliver immunizations increases vaccination rates. 
(C)Existing performance measurement systems are excellent incentives to ensure that health care workers are immunized against infectious diseases that could potentially spread to vulnerable patients. 
(D)Health education campaigns are proven ways to positively impact immunization behaviors. 
3.Centers for Disease Control and Prevention; program for increasing immunization rates for adults 
(a)Activities of Centers for Disease Control and PreventionSection 317(j) of the Public Health Service Act (42 U.S.C. 247b(j)) is amended by adding at the end the following paragraphs: 
 
(3) 
(A)For the purpose of carrying out activities toward increasing immunization rates for adults through the immunization program under this subsection, and for the purpose of carrying out subsection (k)(2), there are authorized to be appropriated $75,000,000 for fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2010. Such authorization is in addition to amounts available under paragraphs (1) and (2) for such purposes. 
(B)In expending amounts appropriated under subparagraph (A), the Secretary shall give priority to adults who are medically underserved and are at risk for vaccine-preventable diseases. 
(C)The purposes for which amounts appropriated under subparagraph (A) are available include (with respect to immunizations for adults) payment of the costs of storing vaccines, outreach activities to inform individuals of the availability of the immunizations, and other program expenses necessary for the establishment or operation of immunization programs carried out or supported by States or other public entities pursuant to this subsection. 
(D) 
(i)Of the amounts appropriated under subparagraph (A), the Secretary may, for three consecutive fiscal years during the fiscal years 2006 through 2010, reserve in the aggregate for such three years not more than $25,000,000 to make grants to not more than four States for the purpose of carrying out demonstration projects to provide immunizations against influenza to individuals who are in the age group 19 through 64, are uninsured with respect to such vaccine, and are at high risk with respect to influenza. 
(ii)In making grants pursuant to clause (i), the Secretary shall give preference to any State that— 
(I)has a low rate of adult immunizations for influenza and pneumococcus among populations that are at high risk with respect to such diseases; or 
(II)has a racial or ethnic minority group for which there is a significant disparity in the rate of adult immunizations for influenza and pneumococcus as compared to the general population of the State. 
(iii)A grant may be made pursuant to clause (i) only if the State involved agrees that, before the demonstration project under such clause begins providing immunizations, the State will, for purposes of determining the effects of the project, make an estimate of the rate of immunizations with influenza vaccine in the population that will be served by the project. 
(iv)Upon the request of a State that will carry out a demonstration project under clause (i), the Secretary shall provide technical assistance to the State with respect to making the estimate described in clause (iii) and with respect to identifying intervention and comparison sites for the project. 
(v)For purposes of this subparagraph: 
(I)An individual shall be considered to be uninsured with respect to influenza vaccine if the individual does not have benefits with respect to the cost of such vaccine under a health insurance policy or plan (including a group health plan, a prepaid health plan, or an employee welfare benefit plan under the Employee Retirement Income Security Act of 1974). 
(II)With respect to influenza, an individual shall be considered to be at high risk if the individual meets the high-risk criteria identified by the Advisory Committee on Immunization Practices (an advisory committee established by the Secretary). 
(4) 
(A)The Secretary shall annually submit to the Congress a report that— 
(i)evaluates the extent to which the immunization system in the United States has been effective in providing for adequate immunization rates for adults, taking into account the applicable year 2010 health objectives established by the Secretary regarding the health status of the people of the United States; and 
(ii)describes any issues identified by the Secretary that may affect such rates. 
(B)For each fiscal year for which demonstration projects under paragraph (3)(D) are being carried out, the report under subparagraph (A) shall include information on— 
(i)the effectiveness of the projects in increasing the rate of immunizations with influenza vaccine in the populations involved; 
(ii)demographic information on the individuals to whom the projects have provided immunizations (including with respect to race and ethnicity); and 
(iii)the types of health care entities that have been involved in the projects. 
(5)In carrying out this subsection and paragraphs (1) and (2) of subsection (k), the Secretary shall consider recommendations regarding immunizations that are made in reports issued by the Institute of Medicine.. 
(b)Research, demonstrations, and educationSection 317(k) of the Public Health Service Act (42 U.S.C. 247b(k)) is amended— 
(1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and 
(2)by inserting after paragraph (1) the following paragraph: 
 
(2) 
(A)The Secretary, directly or through grants under paragraph (1), shall provide for the following: 
(i)The Secretary shall coordinate with public and private entities (including nonprofit private entities), and develop and disseminate guidelines, toward the goal of ensuring that immunizations are routinely offered to adults by public and private health care providers. 
(ii)The Secretary shall cooperate with public and private entities to obtain information for the annual evaluations required in subsection (j)(4)(A)(i). 
(B) 
(i)The Secretary, directly or through grants under paragraph (1), shall provide for a campaign of education on the importance of adults receiving immunizations. Such campaign shall have— 
(I)a component directed toward the general public; 
(II)a component or components directed toward health professionals, providers of health insurance and plans, and employers; and 
(III)components directed toward particular populations for which the rate of immunizations is low relative to the general population. 
(ii)In carrying out the campaign under clause (i), the Secretary shall seek to use innovative educational methods, and shall seek to meet the following goals: 
(I)Increase the demand for immunizations. 
(II)Correct misconceptions and unjustified concerns about the safety of vaccines. 
(III)Promote the inclusion in health insurance and plans of coverage of immunizations for adults. 
(IV)Promote the use of evidence-based approaches for improving the rate of immunizations. 
(iii)The Secretary shall provide for an evaluation, including through surveys, of the effects of the campaign under clause (i) on the knowledge, attitudes, and practices of the populations described in subclauses (I) through (III) of such clause.. 
4. Medicare and Medicaid programs; standards to measure usage and coverage of adult immunizations 
(a)In generalThe Secretary of Health and Human Services, acting through the Administrator of the Centers for Medicare & Medicaid Services, shall establish standards for the measurement of use by beneficiaries under the medicare and medicaid programs of adult immunizations for influenza. 
(b)Study for use of standards as a quality measureThe Secretary, acting through the Administrator of the Centers for Medicare & Medicaid Services, shall conduct a study to determine the feasibility and advisability of including adult immunization for influenza by medicare and medicaid beneficiaries, as a performance measure under quality initiatives conducted by the Secretary under the medicare and medicaid programs. 
(c)Measurement of usage by health care workersThe Secretary, acting through the Administrator of the Centers for Medicare & Medicaid Services, shall establish standards for the measurement of use by health care workers, as defined by the Secretary for purposes of this section, working in a provider of services (as defined in section 1861(u) of the Social Security Act (42 U.S.C. 1395x(u)) of adult immunizations for influenza. 
(d)Assessment of best practices to improve coverage of adult immunizationsThe Secretary of Health and Human Services, acting through the Agency for Healthcare Research and Quality, shall conduct a study of the best practices of health insurers and managed care organizations to encourage the use of adult immunizations for influenza by enrollees of such insurers and organizations, such as informed refusal and other interventions. 
5.Study on adult immunization for influenza for health care workers as a quality indicator for purposes of accreditation 
(a)StudyThe Secretary of Health and Human Services shall conduct a study to determine the feasibility and advisability of including as a requirement of accreditation of a provider of services (as defined in section 1861(u) of the Social Security Act (42 U.S.C. 1395x(u)) compliance with recommended adult immunizations, including influenza, for all health care workers employed by the provider of services. Any such requirement should include a provision for informed refusal by the health care worker of the immunization and appropriate documentation of usage and refusal of such immunizations. 
(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the study conducted under subsection (a), and shall include in that report a description of the difficulties of implementing such a requirement as well as recommendations for the resolution of those difficulties.  
6.FEHBP coverage of qualified immunization services 
(a)In generalSection 8902 of title 5, United States Code, is amended by adding at the end the following: 
 
(p) 
(1)A contract may not be made or a plan approved which does not 
 (A)offer qualified immunization services to eligible enrollees, and 
 (B)provide for the waiver of any deductible that might otherwise apply with respect to any such services provided to any such enrollee. 
(2)For purposes of this subsection— 
(A)the term qualified immunization services means— 
(i)pneumococcal vaccine and its administration; and 
(ii)influenza vaccine and its administration; and 
(B)the term eligible enrollee, as used with respect to a health benefits plan, means an individual enrolled in such plan under this chapter who is 18 years of age or older and who is at high risk of contracting pneumonia or influenza, as determined under criteria of the Advisory Committee on Immunization Practices or another similar body (as identified by the Office).. 
(b)Effective dateThe amendment made by this section shall apply to services provided under any contract entered into or renewed for any contract year beginning later than 9 months after the date of the enactment of this Act. 
 
